PER CURIAM.
In this negligence action plaintiff appeals a judgment of nonsuit entered in favor of defendant at the close of plaintiff’s evidence.
There is no evidence relating defendant’s alleged negligence to plaintiff’s injuries. Without evidence that defendant’s negligence was a cause in fact of plaintiff’s injuries, the jury would be required to speculate on the causal issue. The judgment of nonsuit, was proper.
Plaintiff also objects to certain items included in defendant’s cost bill. She is correct that the $14 charge for a deposition is improper. There was no showing that the deposition expense was necessary. The balance of the costs were proper. The judgment of nonsuit is affirmed and the case is remanded for entry of a corrected judgment on the cost bill.
Affirmed in part, reversed in part and remanded.